Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 1-3, 5, 7, 8, 10-12, 14, 15, 17, 18 and 21-26 in a preliminary amendment filed on June 4, 2021.  The claims 1-26 are considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a process for preparing the compound of formula 
    PNG
    media_image1.png
    167
    329
    media_image1.png
    Greyscale
comprising the process steps as defined in claim 1. The closest prior art is Porcs-Makkay, et al. (WO 2018/215807 A1) which teaches a process for preparing ozanimod 
    PNG
    media_image2.png
    153
    278
    media_image2.png
    Greyscale
but 
    PNG
    media_image3.png
    134
    166
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    157
    186
    media_image4.png
    Greyscale
as seen in the instant claimed process.   The claimed process and the compounds  
    PNG
    media_image3.png
    134
    166
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    157
    186
    media_image4.png
    Greyscale
are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626